Exhibit 10.1

Execution Version

INCREMENTAL AMENDMENT NO. 1 AND

FIRST AMENDMENT TO CREDIT AGREEMENT

INCREMENTAL AMENDMENT NO. 1 AND FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of
November 5, 2020 (this “Amendment”), is entered into by and among Zix
Corporation, a Texas corporation (the “Borrower”), each of the financial
institutions set forth on Schedule I hereto under the heading “Incremental Term
Lender” (each, an “Incremental Term Lender” and, collectively, the “Incremental
Term Lenders”) and Truist Bank, successor by merger to SunTrust Bank, as
Administrative Agent (the “Administrative Agent”).

WHEREAS, reference is made to that certain Credit Agreement, dated as of
February 20, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the Lenders
from time to time party thereto and the Administrative Agent; capitalized terms
used in this Amendment but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement;

WHEREAS, the Borrower intends to acquire, directly or indirectly, 100% of the
Equity Interests of each of Chameleon and CloudAlly (each as defined below) as
follows: (a) acquisition of 100% of the Equity Interests of Chameleon Holdings
Ltd., a company incorporated under the laws of Israel (“Chameleon”), the direct
owner of a majority of the Equity Interests of CloudAlly (the “Chameleon
Acquisition”) and (b) immediately following the Chameleon Acquisition,
acquisition via sale to Chameleon of all of the Equity Interests of CloudAlly
Ltd., a company incorporated under the laws of Israel (“CloudAlly” and, together
with Chameleon and their respective Subsidiaries, the “Target”) not owned by
Chameleon, in each case, pursuant to that certain Share Purchase Agreement,
dated as of the date hereof, among Chameleon, CloudAlly, the Borrower, as buyer,
the Founder and the Selling Shareholders (each as defined therein) and the other
parties thereto (the “Acquisition Agreement”; such acquisitions pursuant to this
clause (b), collectively, the “CloudAlly Acquisition” and, together with the
Chameleon Acquisition, the “Acquisitions”);

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has
requested an Incremental Term Facility (the “Incremental Term Facility”) in the
form of an increase to the Initial Term Commitments in an aggregate principal
amount equal to $35,000,000 (with such amount to be incurred pursuant to clause
(c) of the definition of “Incremental Cap” under the Credit Agreement);

WHEREAS, the Borrower intends to incur the Incremental Term Loans (as defined
below), the proceeds of which will be used on the Amendment Effective Date (as
defined below), together with cash on hand at the Borrower, (a) to pay the
Acquisition Costs (as defined below), (b) to repay all Revolving Loans
outstanding as of the Amendment Effective Date and (c) solely to the extent any
proceeds remain, for working capital or any other purpose not prohibited by the
Credit Agreement;

WHEREAS, the Incremental Term Lenders are willing to provide the requested
Incremental Term Facility to the Borrower on the Amendment Effective Date on the
terms and subject to the conditions set forth herein;

WHEREAS, the Incremental Term Lenders constitute the “Required Lenders” for
purposes of amending the Credit Agreement; and

WHEREAS, this Amendment constitutes an “Incremental Facility Amendment” and a
“Loan Document” for all purposes of the Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. General Description of the Acquisitions. Subject to the terms and
conditions set forth herein, on the date of this Amendment:

(a) Pursuant to the Acquisition Agreement, the Borrower will directly or
indirectly acquire 100% of the Equity Interests of Chameleon and CloudAlly and
consummate the Acquisitions.

(b) The Borrower will obtain the Incremental Term Facility.

(c) All of the existing third party indebtedness for borrowed money of the
Target (other than certain existing indebtedness and Liens, if any, expressly
permitted to be assumed under the Credit Agreement and acceptable to Truist
Securities, Inc. (the “Lead Arranger”)) will be refinanced and/or repaid in full
and any and all commitments, guarantees and liens (other than those described in
the preceding parenthetical) on the assets of the Target will be terminated
and/or released and all fees, costs and expenses incurred in connection
therewith shall be paid (the “Refinancing”).

(d) The proceeds of the Incremental Term Facility, together with cash on hand at
the Borrower, will be applied on the Amendment Effective Date (i) to pay the
consideration in connection with the Acquisitions (including the funding of the
deferred purchase price escrow account as contemplated by the Acquisition
Agreement), (ii) to pay (or reimburse) fees, costs and expenses incurred in
connection with the Transactions (as defined below), (iii) to pay for the
Refinancing (the amounts set forth in clauses (i) through (iii) above,
collectively, the “Acquisition Costs”) and (iv) to repay all Revolving Loans
outstanding as of the Amendment Effective Date.

The transactions described above (including the payment of Acquisition Costs)
are collectively referred to herein as the “Transactions”.

SECTION 2. Incremental Term Loans.

(a) Each Incremental Term Lender agrees, severally and not jointly, to make an
Incremental Term Loan (the “Incremental Term Loans”) to the Borrower on the
Amendment Effective Date in an aggregate principal amount equal to the amount
set forth opposite such Incremental Term Lender’s name on Schedule I hereto
(such amount for such Incremental Term Lender, its “Incremental Term Commitment”
and all such amounts for all Incremental Term Lenders, collectively, the
“Incremental Term Commitments”), on the terms set forth herein and in the Credit
Agreement (as amended hereby) and subject to the conditions set forth herein.
The proceeds of the Incremental Term Loans shall be used by the Borrower for the
purposes set forth in the recitals to this Amendment.

(b) The Incremental Term Loans shall constitute, and be considered to be part
of, the same Class of Term Loans as the Initial Term Loans for all purposes of
the Loan Documents and shall be treated the same, on the exact same terms
(including with respect to interest rates and Section 2.11 of the Credit
Agreement) and pursuant to the exact same documentation, as the Initial Term
Loans under the Credit Agreement and the other Loan Documents. On and after the
Amendment Effective Date, (i) each reference in the Loan Documents to the “Term
Commitments” and the “Commitments” shall be deemed to include and be a reference
to the Incremental Term Commitments, (ii) each reference in the Loan Documents
to the “Term Loans” and the “Loans” shall be deemed to include and be a
reference to the Incremental Term Loans and (iii) each reference in the Loan
Documents to the “Term Lenders” or the “Lenders” shall be deemed to include and
be a reference to the Incremental Term Lenders.

 

2



--------------------------------------------------------------------------------

(c) The Incremental Term Loans shall be made as a single borrowing on the
Amendment Effective Date. Amounts repaid or prepaid in respect of the
Incremental Term Loans may not be reborrowed. Each Incremental Term Lender’s
Incremental Term Commitment shall terminate automatically upon the funding of
such Incremental Term Lender’s Incremental Term Loans on the Amendment Effective
Date.

(d) The Term Maturity Date for the Incremental Term Loans shall be the Term
Maturity Date for the Initial Term Loans. The Incremental Term Loans shall have
an initial Interest Period that commences on the Amendment Effective Date and
ends on the last day of the Interest Period then in effect for the Initial Term
Loans immediately prior to the Amendment Effective Date.

(e) Each scheduled amortization payment required to be made pursuant to the
first sentence of Section 2.10(a)(i) of the Credit Agreement after the Amendment
Effective Date shall be adjusted from and after the Amendment Effective Date as
follows in order to provide for the “fungibility” for all commercial purposes of
the Incremental Term Loans with the existing Term Loans. From and after the
Amendment Effective Date, subject to adjustment by the application of any
prepayment pursuant to Section 2.10(c) or Section 2.11 of the Credit Agreement,
the Borrower shall repay the aggregate outstanding principal amount of the
Initial Term Loans and the Incremental Term Loans in equal quarterly
installments on the last day of each March, June, September and December
(commencing on December 31, 2020) in an amount for each such installment equal
to $526,332.49.

(f) This Amendment shall satisfy the requirements of Section 2.20(a) of the
Credit Agreement regarding the delivery of a request with respect to the
Incremental Term Loans contemplated by this Amendment.

SECTION 3. Additional Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined term thereto in appropriate alphabetical order:

“Chameleon Acquisition” shall have the meaning assigned to such term in that
certain Incremental Amendment No. 1 and First Amendment to Credit Agreement,
dated as of November 5, 2020, among the Borrower, the Lenders party thereto, and
the Administrative Agent.

“CloudAlly Acquisition” shall have the meaning assigned to such term in that
certain Incremental Amendment No. 1 and First Amendment to Credit Agreement,
dated as of November 5, 2020, among the Borrower, the Lenders party thereto, and
the Administrative Agent.

(b) Section 6.04(h) of the Credit Agreement is hereby amended so that it reads,
in its entirety, as follows:

(h) Permitted Acquisitions; provided that the aggregate amount of consideration
paid by the Borrower or any other Loan Party after the Effective Date in
reliance on this Section 6.04(h) (together with any Investments made in
Subsidiaries that are not Loan Parties pursuant to Section 6.04(c)(iii)(A)) for
Permitted Acquisitions (other than the Chameleon Acquisition and the CloudAlly
Acquisition) for any Restricted Subsidiary that shall not be, or, after giving
effect to such Permitted Acquisition, shall not become, a Loan Party and for any
assets that shall not be, or, after giving effect to such Permitted Acquisition,
shall not become, Collateral, shall not at any time exceed the Non-Loan Party
Investment Amount;

 

3



--------------------------------------------------------------------------------

(c) Article IX of the Credit Agreement is hereby amended by adding the following
as a new Section 9.21:

Section 9.21 Electronic Signatures. The words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to this Agreement or any
other document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

SECTION 4. Representations and Warranties. To induce the Incremental Term
Lenders and the Administrative Agent to enter into this Amendment and to induce
the Incremental Term Lenders to make the Incremental Term Loans, the Borrower
represents and warrants to the Incremental Term Lenders and the Administrative
Agent as of the Amendment Effective Date as follows:

(a) The execution, delivery and performance by the Borrower of its obligations
under this Amendment have been duly authorized by all necessary corporate or
other action of the Borrower. This Amendment has been duly executed and
delivered by the Borrower. This Amendment constitutes a legal, valid and binding
obligation of the Borrower, enforceable against each the Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) All representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (provided that, to the
extent that any such representations and warranties specifically refer to an
earlier date, they are true and correct in all material respects as of such
earlier date; provided further that any such representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language is
true and correct in all respects). In connection with this Section 4(b), solely
for purposes of Section 3.11(a) of the Credit Agreement, the defined term
“Transactions” shall refer to the Transactions (as defined herein).

SECTION 5. Effectiveness. This Amendment, and each Incremental Term Lender’s
obligation to provide an Incremental Term Loan pursuant to this Amendment, shall
become effective as of the date hereof, upon satisfaction (or waiver by the Lead
Arranger) of the following conditions (the “Amendment Effective Date”):

(a) The Administrative Agent shall have received from (i) the Borrower,
(ii) each Incremental Term Lender, (iii) Lenders constituting the Required
Lenders and (iv) the Administrative Agent either (x) a counterpart of this
Amendment signed on behalf of such party or (y) written evidence satisfactory to
the Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Amendment) that such party has
signed a counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a copy of the Consent,
Reaffirmation, and Agreement, dated as of the Amendment Effective Date, executed
by each Guarantor (as defined in the Guarantee Agreement), in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received a certificate the Borrower,
dated as of the Amendment Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent, with appropriate insertions, executed
by any Responsible Officer of the Borrower, and including or attaching the
documents referred to in subclauses (i)-(iii) of clause (d) of this Section 5.

(d) The Administrative Agent shall have received (i) either (x) a copy of each
Organizational Document of the Borrower certified, to the extent applicable, as
of a recent date by the applicable Governmental Authority or (y) written
certification by a Responsible Officer of the Borrower that the Organizational
Documents of the Borrower most recently certified and delivered to the
Administrative Agent prior to the Amendment Effective Date pursuant to the
Credit Agreement remain in full force and effect on the Amendment Effective Date
without modification or amendment since the date of such prior delivery,
(ii) either (x) signature and incumbency certificates of the Responsible
Officers of the Borrower executing this Amendment or (y) written certification
by a Responsible Officer of the Borrower that the signature and incumbency
certificates of the Borrower most recently delivered to the Administrative Agent
prior to the Amendment Effective Date pursuant to the Credit Agreement remain
true and correct as of the Amendment Effective Date, (iii) a copy of resolutions
of the Board of Directors of the Borrower approving and authorizing the
execution, delivery and performance of this Amendment, certified as of the
Amendment Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment, and (iv) a copy of a good standing certificate (to the extent such
concept exists) from the applicable Governmental Authority of the Borrower’s
jurisdiction of incorporation, organization or formation.

(e) The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Incremental Term Lenders and
dated the Amendment Effective Date) of Baker Botts, New York and Texas counsel
for the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent (the Borrower hereby requests such counsel to deliver such
opinion).

(f) The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements of Section 2.03 of the Credit Agreement.

(g) The Administrative Agent shall have received a solvency certificate, dated
as of the Amendment Effective Date, substantially in the form attached to the
Credit Agreement as Exhibit F from a Financial Officer of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions.

(h) The Lead Arranger shall have received the audited consolidated balance
sheets, statements of income and statements of cash flows for the Target, as of
and for the fiscal years ended December 31, 2017, December 31, 2018 and
December 31, 2019 and a quality of earnings report with respect to the Target
from Ernst & Young.

(i) The Acquisitions shall be consummated substantially simultaneously with the
borrowings under the Incremental Term Facility in accordance with the terms of
the Acquisition Agreement.

(j) At the time the Acquisitions are consummated, the representations and
warranties in the Acquisition Agreement shall be true and correct in all
material respects (provided that, to the extent that

 

5



--------------------------------------------------------------------------------

any such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided further that any such representation and warranty that is qualified as
to “materiality,” “material adverse effect” or similar language shall be true
and correct in all respects).

(k) The Refinancing shall be consummated substantially simultaneously with the
borrowings under the Incremental Term Facility.

(l) At the time that the Incremental Term Facility is established and
immediately after giving effect to the effectiveness of this Amendment, no Event
of Default shall have occurred and be continuing.

(m) At the time that the Incremental Term Facility is established and
immediately after giving effect to the effectiveness of this Amendment, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (provided that, to
the extent that any such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any such representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects). In connection with this
Section 5(m), solely for purposes of Section 3.11(a) of the Credit Agreement,
the defined term “Transactions” shall refer to the Transactions (as defined
herein).

(n) At the time that the Incremental Term Facility is established and
immediately after giving effect to the effectiveness of this Amendment, the
Borrower shall be in Pro Forma Compliance with the Financial Performance
Covenant, immediately after giving effect to the use of proceeds of the
Incremental Term Loans and all appropriate pro forma adjustments related thereto
(but calculated without including the cash proceeds of the Incremental Term
Loans in the amount of unrestricted cash and Permitted Investments to be netted
in the calculation of Total Net Leverage Ratio), recomputed as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered under the Credit Agreement and for the Test Period ending on such
date.

(o) After giving effect to the Incremental Term Facility, the aggregate amount
of the Incremental Facilities incurred shall not exceed the Incremental Cap.

(p) The Lead Arranger shall have received at least three (3) Business Days prior
to the Amendment Effective Date all documentation and other information
concerning the Target as has been reasonably requested in writing at least ten
(10) Business Days prior to the Amendment Effective Date by the Administrative
Agent or the Lead Arranger that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

(q) All fees required to be paid on the Amendment Effective Date pursuant to the
engagement letter related to the Incremental Term Facility, and reasonable
out-of-pocket expenses required to be paid on the Amendment Effective Date
pursuant to Section 9.03(a) of the Credit Agreement shall, upon the borrowing
under the Incremental Term Facility, have been paid to the extent (in the case
of expenses) invoiced at least three (3) Business Days prior to the Amendment
Effective Date or such shorter period as the Borrower may agree.

SECTION 6. Effect on Credit Agreement; Reaffirmation. Except as expressly set
forth herein, this Amendment (a) shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Borrower or any other Loan Party
under the Credit Agreement or any other Loan Document and (b) shall not alter,
modify,

 

6



--------------------------------------------------------------------------------

amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. The Borrower acknowledges that it expects to receive
substantial direct and indirect benefits as a result of this Amendment and the
transactions contemplated hereby and (i) reaffirms its obligations under the
Credit Agreement and each other Loan Document to which it is a party, in each
case, as modified by this Amendment, (ii) reaffirms all Liens on the Collateral
which have been granted by it in favor of the Administrative Agent pursuant to
the Loan Documents, (iii) acknowledges and agrees that the grants of security
interests by and the guarantees of the Loan Parties contained in the Loan
Documents are, and shall remain, in full force and effect immediately after
giving effect to this Amendment, and (iv) acknowledges that, from and after the
Amendment Effective Date, the Incremental Term Loans shall constitute Secured
Obligations. This Amendment shall constitute an “Incremental Facility Amendment”
and a “Loan Document” for all purposes of the Credit Agreement and the other
Loan Documents.

SECTION 7. Post-Closing Obligations. Notwithstanding anything to the contrary
set forth in the Credit Agreement or any other Loan Document, no later than 30
days following the Amendment Effective Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion), the Borrower shall
deliver, or cause to be delivered, to the Administrative Agent all certificates
or other instruments representing the Equity Interests of Chameleon (other than
any Equity Interests constituting Excluded Assets), together with undated stock
powers or other instruments of transfer, in each case in form and substance
reasonably satisfactory to the Administrative Agent, with respect thereto
endorsed in blank.

SECTION 8. Governing Law; Submission to Jurisdiction and Waivers; Waiver of Jury
Trial.

(a) This Amendment shall be construed in accordance with and governed by the
laws of the State of New York. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York sitting in New York County, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Amendment, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Amendment shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Amendment
against the Borrower or its properties in the courts of any jurisdiction.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

7



--------------------------------------------------------------------------------

SECTION 9. Counterparts; Integration; Effectiveness; Amendment. This Amendment
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the Credit
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent, the Lead Arranger or any
Lenders constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Amendment shall
become effective in accordance with the terms of Section 5 hereof and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment. This
Amendment may not be amended nor may any provision hereof be waived except in
accordance with Section 9.02 of the Credit Agreement.

SECTION 10. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11. Fees and Expenses. The Borrower agrees to pay, on the Amendment
Effective Date, to the Administrative Agent, the Lead Arranger and/or the
Incremental Term Lenders (a) all reasonable and documented out-of-pocket
expenses required to be paid by the Loan Parties pursuant to Section 9.03 of the
Credit Agreement and (b) any fees separately agreed between the Borrower and the
Administrative Agent, the Lead Arranger and/or the Incremental Term Lenders to
be paid in connection with the funding of the Incremental Term Loans hereunder.

SECTION 12. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ZIX CORPORATION, as Borrower By:  

/s/ David E. Rockvam

Name:   David E. Rockvam Title:   Vice President and Chief Financial Officer

 

Truist/Zix – Incremental Amendment No. 1



--------------------------------------------------------------------------------

TRUIST BANK, as Administrative Agent and a Lender By:  

/s/ Brian M. Lewis

Name:   Brian M. Lewis Title:   Managing Director

 

Truist/Zix – Incremental Amendment No. 1



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jeff Kalinowski

Name:   Jeff Kalinowski Title:   Senior Vice President

 

Truist/Zix – Incremental Amendment No. 1



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Neel Patel

Name:   Neel Patel Title:   Vice President

 

Truist/Zix – Incremental Amendment No. 1



--------------------------------------------------------------------------------

Capital One, National Association as a Lender By:  

/s/ Charlie Trisiripisal

Duly Authorized Signatory

 

Truist/Zix – Incremental Amendment No. 1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender By:  

/s/ Ting Ting Liu

Name:   Ting Ting Liu Title:   Authorized Officer

 

Truist/Zix – Incremental Amendment No. 1



--------------------------------------------------------------------------------

CIT Bank, N.A., as a Lender By:  

/s/ Sherryn Reckin

Name:   Sherryn Reckin Title:   Director

 

Truist/Zix – Incremental Amendment No. 1



--------------------------------------------------------------------------------

BANCALLIANCE INC., By: Alliance Partners, LLC, its attorney-in-fact as a Lender
By:  

/s/ John Gray

Name:   John Gray Title:   EVP

 

Truist/Zix – Incremental Amendment No. 1



--------------------------------------------------------------------------------

SCHEDULE I

 

Incremental Term Lender

   Incremental Term Commitment  

Truist Bank

   $ 6,166,666.67  

KeyBank National Association

   $ 5,500,000.00  

Regions Bank

   $ 5,500,000.00  

Capital One, National Association

   $ 5,500,000.00  

J.P. Morgan Chase, N.A.

   $ 4,944,444.45  

CIT Bank, N.A.

   $ 3,944,444.45  

BancAlliance Inc.

   $ 3,444,444.43     

 

 

 

TOTAL:

   $ 35,000,000.00     

 

 

 